DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed November 13, 2020. Claims 1 – 20 are currently pending and considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 – 11, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (US 2011/0320535 A1), hereinafter Donaldson, in view of Watson et al. (US 2019/0335264 A1), hereinafter Watson.

Claim 1: Donaldson discloses an electronic device (see at least, “FIG. 7 A is a block diagram illustrating components of a Bluetooth-enabled peer device 120 according to an embodiment of the invention,” Donaldson [0079]) comprising: 
Donaldson [0079], “In yet other embodiments, the microphone and speaker (not illustrated) may be included within housing 700 instead of or in addition to handset 708,” Donaldson [0079]); a communication circuit; a processor operably connected to the speaker and the communication circuit; and a memory operably connected to the processor, wherein the memory stores instructions for causing the processor (see at least, “FIG. 7B is a block diagram illustrating components of a processing element 702 of a Bluetooth-enabled peer device 120 that may be used as part of embodiments of the invention. According to one embodiment of the invention, processing element 702 includes a network access element 710, a data storage device 720, a link key manager 730, a Bluetooth controller 7 40, a display controller 750, a keyboard input controller 760, and a central processing unit 770, all of which may be implemented as hardware and/or software elements interconnected to one another and operable to perform the previously described functionality of one or more peer devices in family of peer devices 120-128 (e.g., one or more of the steps or stages described with reference to FIG. 2, FIG. 3, FIG. 4, or FIG. 5),” Donaldson [0080]), when executed, to: 
identify a first wireless communication connection event (see at least, “In response to receiving a connection attempt, as illustrated in step or stage 210, peer device 120 determines whether a previous pairing was made with user device 110 by peer device 120 or any other members of family of peer devices 120-128. Peer device 120 may make such a determination through appropriate analysis of records stored locally on peer device 120, records stored on data storage and retrieval system 140, or records stored in some other medium accessible to peer device 120. According to one embodiment of the invention, such a determination is further described with reference to FIG. 4,” Donaldson [0038], “In step or stage 512, user device 110 attempts to connect to peer device 122 in a process similar to the connection attempt described with reference to step or stage 208,” Donaldson [0058]); 
Donaldson [0040], “In response to receiving a connection attempt, as illustrated in step or stage 514, peer device 122 determines whether a previous pairing was made with user device 110 by peer device 122 or any other members of family of peer devices 120-128. According to one embodiment of the invention, such a determination is made as previously described with reference to FIG. 4,” Donaldson [0058]) and a second wireless communication connection list of a counterpart electronic device (see at least, “If peer device 120 fails to find any indication that it has previously paired with user device 110, peer device 120 may then determine whether another peer device in family of peer devices 120-128 has previously paired with user device 110,” Donaldson [0040], “To determine whether another peer device in family of peer devices 120-128 has previously paired with user device 110, peer device 120 may, as illustrated in step or stage 406, search data storage and retrieval system 140 for any indication of such a pairing. For example, peer device 120 may search for records, provided by peer devices in family of peer devices 120-128 other than peer device 120, which associate a link key with user device 110. In the event peer device 120 finds an indication of such a pairing (e.g., a record is stored associating a link key with the Bluetooth address of user device 110), as illustrated in step or stage 408, peer device 120 may then retrieve the link key as further described in step or stage 516 of Donaldson [0041], “In the example illustrated in FIG. 5, peer device 122 determines that user device 110 has previously paired with another peer device in family of peer devices 120-128. That is, peer device 122 determines that user device 110 has previously paired with peer device 120,” Donaldson [0058], “In step or stage 516, after peer device 122 determines that user device 110 has previously paired with another peer device (e.g., peer device 120) in family of peer devices 120-128, peer device 122 retrieves a link key associated with family of peer devices 120-128. According to one embodiment of the invention, data storage and retrieval system 140 may store link keys or other connection data for family of peer devices 120-128, where such information indicates which user devices, if any, one or more of the peer devices of family of peer devices 120-128 has previously paired with. For example, to retrieve a link key from storage and retrieval system 140, where data storage and retrieval system 140 is a SQL database, peer device 122 might send a query such as:…,” Donaldson [0059], “As previously mentioned, data storage and retrieval system 140 illustrated in FIG. 1 and discussed with respect to FIG. 2, FIG. 4, and FIG. 5, is optional. Where data storage and retrieval system 140 is not provided, other techniques may be used for peer devices 120, 122 to obtain and store information indicating prior pairings (e.g., link keys),” Donaldson [0064], “For example, in one embodiment, a communication protocol may be used which allows a peer device in family of peer devices 120-128 to share link key data over communications network 130 to other peer devices in family of peer devices 120-128. For example, in step or stage 220, instead of, or in addition to, storing the record in data storage and retrieval system 140, peer device 120 may broadcast the record over communications network 130 so that other peer devices, such as peer device 122, may store the record in their local data storage. As a result, in step or stage 514, instead of searching data storage and retrieval system 140 for an indication that another peer device (such as peer device 120) in family of peer devices 120-128 has previously paired with user device 110, peer device 122 may search its local data storage,” Donaldson [0065], “In another example embodiment, a communication protocol may be Donaldson [0066]); 
identify, from the selected wireless communication connection list, an external electronic device for which a wireless communication connection is to be established (see at least, “In the event peer device 120 finds an indication of such a pairing (e.g., a record is stored associating a link key with the Bluetooth address of user device 110), as illustrated in step or stage 408, peer device 120 may then retrieve the link key as further described in step or stage 516 of FIG. 5,” Donaldson [0041], “Link key manager 730 may do this by searching data storage device 720, as described in step 402. Link key manager 730 may also do this by instructing network access element 710 to search data storage and retrieval system 140 as described in step 406,” Donaldson [0085]); 
establish the wireless communication connection to the external electronic device identified from the selected wireless communication connection list (see at least, “On the other hand, if link key manager 730 determines that a pairing has previously been made by the family of devices to which the peer device belongs, link key manager 730 may retrieve the appropriate link key by, for example, instructing network access element 710 to retrieve the link key from data storage and retrieval system, and described in step or stage 516. Link key manager 730 may then create a new link key as described in step or stage 518, and instruct Bluetooth controller 740 to create a Bluetooth connection with the Donaldson [0087], “In step or stage 520, a Bluetooth connection is created between user device 110 and peer device 122 using the new link key created in step or stage 510 and the new link key created in step or stage 518. As a result, the connection attempt received from user device 110 will be accepted by peer device 122. Note that in accordance with embodiments of the invention, this connection is made without user device 110 and peer device 122 undergoing an explicit pairing process, without user interaction, and substantially more quickly than a normal pairing operation, as it does not require user device 110 or peer device 122 to enter into a pairing mode. As discussed, this ensures that functions that might be disabled or negatively impacted in a standard pairing mode continue to be provided, and that any security vulnerabilities associated with a standard pairing mode are not exposed,” Donaldson [0063]); and 
output, through the speaker (see at least, “Handset 708 may include additional components such as a microphone and speaker (not illustrated), which may respectfully function to receive audio signals from and communicate audio signals to the user,” Donaldson [0079], “In yet other embodiments, the microphone and speaker (not illustrated) may be included within housing 700 instead of or in addition to handset 708,” Donaldson [0079]).
Donaldson does not disclose the output through the speaker is a signal received from the external electronic device. However, Donaldson suggests applying the efficient paring of networked devices to various types of devices (see at least, “According to this embodiment, user device 110 may be a Bluetooth headset. However, different types of user device 110 may be used, with such devices including, but not limited to, personal computers, cell phones and other wireless phones, network access points, etc. Similarly, according to this embodiment, peer devices 120-128 may be Bluetooth enabled desk telephones. However, different types of peer devices 120-128 may be used, with such Donaldson [0024], “In addition, a particular problem may occur when a user wishes to use one Bluetooth device with a family (i.e., a set, group, or network of suitable devices) of peer devices (where, typically, peer devices may be somewhat interchangeable among themselves as far as delivery of the overall service),” Donaldson [0004], “Such a set of multiple pairing operations are not only time-consuming for the user, but typically may exhaust the data storage capacity of a typical headset (which, as part of the pairing operations, typically stores the information necessary to retain a record of each successful pairing operation). Another example where a similar problem may exist is when a user wishes to use their Bluetooth device with a number of devices within their home: for example, one or more personal computers, a Bluetooth enabled music system, or a Bluetooth-enabled home telephone,” Donaldson [0004]). Watson discloses a similar invention in which peer devices are “accessory devices, such as wireless audio output devices, for use with one or more companion wireless communications devices, such as sources of wireless audio data,” Watson [0003]. Watson further discloses the output through the speaker is a signal received from the external electronic device (see at least, “Additionally, the wireless ear bud 165 includes an audio output 170 for converting a received signal, e.g., which can include audio data, into audible sound. The signal can be received from a paired companion communication device (not shown) via the communication interface 175. The wireless ear bud 165 also includes a processor 180 and memory 185. The memory 185 in the wireless ear bud 165 stores firmware for operating the wireless ear bud 165 as well as data for coupling with other wireless ear buds and for pairing the wireless ear bud 165 with companion communication devices. For example, the memory 185 in the wireless ear bud 165 can store a connection history for companion communication devices with which the wireless ear bud 165 has previously paired. The connection history can include data for automatically pairing the wireless ear bud 165 with the companion communication device without having to configure a connection between the wireless ear bud 165 and Watson [0028]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention given the suggestion of applying the efficient paring of networked devices to various types of devices of Donaldson to incorporate the technique of receiving a signal from a paired companion communication device via the communication interface as disclosed by Watson to a wireless ear bud including an audio output for converting the received signal including audio data into audible sound, thereby advantageously expanding the efficient pairing technique of the peer devices of Donaldson to other wireless audio output devices including wireless ear buds as disclosed by Watson.

Claim 9: Donaldson and Watson disclose the electronic device of claim 1, wherein the instructions further cause the processor, when executed, to: when a wireless communication connection to the external electronic device identified from the selected wireless communication connection list is established, transmit, to the counterpart electronic device, wireless communication connection information indicating the wireless communication connection to the external electronic device (see at least, “For example, in one embodiment, a communication protocol may be used which allows a peer device in family of peer devices 120-128 to share link key data over communications network 130 to other peer devices in family of peer devices 120-128. For example, in step or stage 220, instead of, or in addition to, storing the record in data storage and retrieval system 140, peer device 120 may broadcast Donaldson [0065]).

Claim 10: Donaldson and Watson disclose the electronic device of claim 1, wherein the instructions further cause the processor, when executed, to transmit, to the counterpart electronic device, the signal received from the identified external electronic device (see at least, “In such cases, the wireless ear buds can be communicatively coupled to each other so that audio received from the companion communication device by the primary wireless ear bud can be shared with the communicatively
coupled secondary wireless ear bud,” Watson [0022]).

Claims 11, 19, and 20 are substantially similar in scope to claims 1, 9, and 10, respectfully, and therefore are rejected for the same reasons.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson and Watson in view of Rokusek et al. (US 2008/0242365 A1), hereinafter Rokusek.

Claim 8: Donaldson and Watson disclose the electronic device of claim 1, but does not disclose wherein the instructions further cause the processor, when executed, to: when a wireless communication connection to the external electronic device identified from the selected wireless communication connection list fails, identify another external electronic device from the selected wireless communication connection list; and establish a wireless communication connection to the other Rokusek discloses similar devices and methods for hands-free connectivity to plural devices. Rokusek further discloses when a wireless communication connection to the external electronic device identified from the selected wireless communication connection list fails (see at least, “FIGS. 2A and 2B together depict a flowchart of an embodiment of the described method of a hands-free device. An embodiment of the method may include determining a paired device list 220 that may include at least one voice communication device and may include at least one nonvoice
communication device. An example paired device list 118 (see FIG. 1) is discussed above. A determining module 120 may operate to access the paired device list. The method may include selecting 222 the first voice communication device on the paired device list 118. In this manner the last connected voice communication device of the paired device list 118 may be selected,” Rokusek [0023], “The method may further include initiating shortrange communication by a short range transceiver such as transceiver 108 (see FIG. 1) by paging 224 for the voice communication device. As an example, device 104 may be the
last-connected voice communication device of the paired device list 118. An initiation module 124 may operate to initiate paging. Following paging 224, a query may be made 226 whether a connection is made with the voice communication device, that is, whether the paging for the voice communication
device is acknowledged,” Rokusek [0024], “If the answer to the query 226 is no,” Rokusek [0026]), identify another external electronic device from the selected wireless communication connection list (see at least, “a query may be made 232 whether the voice communication device was the last voice device on the paired device list 118 (see FIG. 1). If the answer is no, the next voice communication device on the paired device list 118 may be selected 234, and the method may return to step 224 to page that device. It is understood that since the devices on the paired device list 118 are sorted in increasing order of time since last connection, the next-to-last connected voice communication device may follow the last-connected voice communication device in processing the paired device list 118. Cycling through a portion of the method may continue until the last voice communication device on the Rokusek [0026]); and establish a wireless communication connection to the other external electronic device (see at least, “If the answer to the query 226 is yes, the connection is maintained 228. Any other connections that may have been established by the device may also be maintained 228,” Rokusek [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the connection technique disclosed by Rokusek in the invention of Donaldson and Watson given that “It may be beneficial to connect two or more handheld devices to a hands-free device simultaneously, and moreover to establish such connection automatically. It may also be beneficial to automatically establish connections to multiple handheld devices while giving priority to voice devices. It may further be beneficial to search and find multiple devices and connect to them in a fashion that may help provide a better user experience. In this manner, a hands-free device may continually look for handheld devices (voice, music, navigation, etc.) but with priority given to phone calls and other voice communications,” Rokusek [0012].

Claim 18 is substantially similar in scope to claim 8 and therefore is rejected for the same reasons.

Allowable Subject Matter
Claims 2 – 7 and 12 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652